DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response the claims set filed 08/29/2020. Claims 1-20 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature of “a blade outer air seal having a plurality of segments extending circumferentially about an axis and mounted in the carrier” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Currently the drawings only present embodiments where a single segment 105 is paired with a single carrier 112 as opposed to the invention of claim 1 (i.e. two or more segments 105 for a single carrier 112).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear whether the recitation of “a plurality of segments extending about an axis and mounted in the carrier” is intended to mean that there is a single segment in a singular carrier, or whether there are multiple segments within a single carrier. In light of the instant drawing, which all show the instant invention having a singular segment with a singular carrier, this claim is being interpreted to require ‘at 
Claims 2-17 are also rejected under 35 U.S.C. 112(b) due to their dependency upon claim 1. 

Claim 8 recites the limitation "the hook".  There is insufficient antecedent basis for this limitation in the claim. Claim 8 may more proper depend upon claim 7 (which introduces “a hook”) instead of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 7-8, 11, 15, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0305286, herein referenced as Heitman.
Regarding Claim 1, Heitman recites a blade outer air seal assembly, comprising: 
a carrier (the carrier formed by the plurality of hangers 104 fig. 3) having a slot (the slot of the central flange housing 160 in fig. 3; the flange housings 160 would have a slot to accept/house the flange 120 in fig. 5 within itself) and a hole (see bore 170 fig. 3) extending into the slot (slotted formed by flange housing 160 fig. 3; said housing 160 would have a slot where the flanges 120 fig. 3 are inserted in the housing 160 fig. 3); a blade outer air seal having 
a plurality of segments (plurality of shrouds 102 fig. 3) extending circumferentially about an axis (12 fig. 3) and mounted in the carrier (the shrouds 102 fig. 3 would be mounted in the carrier formed by the plurality of hangers 104 fig. 3); at least one of the plurality of segments (102 fig. 5) having a base portion (shroud body 110 fig. 5) and a first wall (see the center flange 120 in fig. 5) extending axially and radially (the flanges 120 are shown to extend axially and radially in fig. 5) outwardly from the base portion (body 110 fig. 5), the first wall (central flange 120 in fig. 5) having an aperture (bore hole 130 fig. 5); and a pin (106 fig. 3) extending through the hole and the aperture (“when assembled, a pin 160 may extend generally circumferentially through a bore hole 170 and associated bore hole 130 to couple a flange 120 and flange housing [160] together” para. 39).

Regarding Claim 2, Heitman recites the blade outer air seal assembly of claim 1, wherein the first wall (see central flange 120 in fig. 5) is circumferentially spaced from a second wall (see furthest flange 120 in fig. 5) extending axially and radially outwardly from the base portion (body 110 fig. 5).

Regarding Claim 3, Heitman recites the blade outer air seal assembly of claim 2, wherein the second wall (furthest flange 120 in fig. 5) has a second aperture (see bore hole 130 of furthest flange 120 in fig. 5).

Regarding Claim 7, Heitman recites the blade outer air seal assembly of claim 1, wherein the carrier (hanger 104 fig. 3) has a hook (see hook at radially outer end of aft arm 154 fig. 3) configured to attach to a support structure (see case of HP turbine 28 that shroud assembly 74 is attached to; since the shroud assemblies in figs. 3-6 “may be utilized in place of shroud assemblies 72 and/or 74”, as disclosed in para. 27, that would mean that the hooks at the radially outer ends of the arms 152 and 154 would be configured to attach the hanger 104 to the case of the HP turbine 28 fig. 2).

Regarding Claim 8, Heitman recites the blade outer air seal assembly of claim 1, wherein the hook extends in a circumferential direction (the hook at the radially outer end of arm 154 fig. 3 is shown to extend in a circumferential direction).

Regarding Claim 11, Heitman recites the blade outer air seal assembly of claim 1, wherein the pin (106 fig. 3) is oriented in a generally circumferential direction (pin 106 may extend generally circumferentially through a bore hole 170 and associated bore hole 130” para. 39).

Regarding Claim 15, Heitman recites the blade outer air seal assembly of claim 1, wherein the at least one segment is a ceramic material (“the shroud body 110 and .

Regarding Claim 17, Heitman recites the blade outer air seal assembly of claim 1, wherein the carrier is a metallic material (“the hanger body 150 and arms 152, 154, and flange housings 160 (and hanger 104 in general) may be formed from a metal” para. 38).

Regarding Claim 18, Heitman recites a method of assembling a blade outer air seal, comprising: providing a blade outer air seal segment (shroud 102 fig. 5) having a base portion (shroud body 110 fig. 5) and a first wall (see the center flange 120 in fig. 5) extending axially and radially outwardly (shown in fig. 5) from the base portion (shroud body 110 fig. 5) and a second wall (see far flange 120 in fig. 5) circumferentially spaced from the first wall (central flange 120 shown to be circumferentially spaced from far flange 120 in fig. 5), the first wall (central flange 120 fig. 5) having an aperture (see opening of bore 130 in fig. 5); inserting the first wall (central flange 120 fig. 5) into a slot (flange housing 150 fig. 3) on a carrier (shroud hanger 104 fig. 3), the carrier (shroud hanger 104 fig. 3; the flange housing 160 would have a slot to accept/house the flange 120 fig. 5 within itself) having a hole (bore hole 170 fig. 3) extending into the slot (flange housing 160 fig. 3); and inserting a pin (pin 106 fig. 3; “a pin 160 may extend generally circumferentially through a bore hole 170 and associated bore hole 130 to couple a flange 120 and flange housing [160] together” para. 39) circumferentially through the hole (bore hole 170 fig. 3) and the aperture (opening of bore hole 130 fig. 5).

Regarding Claim 20, Heitman recites the method of claim 18, wherein the blade outer air seal segment (102 fig. 5) is a ceramic material (see para. 29) and the carrier (shroud hanger 104 fig. 3) is a metallic material (see para. 38).

Claim(s) 1 – 2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0175572, herein referenced as Vetters.
Regarding Claim 1, Vetters recites a blade outer air seal assembly, comprising: 
a carrier (see carrier comprised of a plurality of carrier segments 24 fig. 3) having a slot (see slots between ribs 31 that posts 54 fit into in fig. 7) and a hole (see pin receivers 33 fig. 5) extending into the slot (slots that posts 54 fit within in fig. 7); a blade outer air seal having 
a plurality of segments (see one of the plurality of blade track segments 26 fig. 5) extending circumferentially about an axis (A fig. 1) and mounted in the carrier (the plurality of blade track segments 26 fig. 5 would be mounted in the carrier formed by the plurality of carrier segments 24 fig. 5); at least one of the plurality of segments (26 fig. 5) having a base portion (runner 52 fig. 5) and a first wall (see leftmost attachment post 54 fig. 5) extending axially and radially (posts 54 are shown to extend axially and radially in fig. 5) outwardly from the base portion (runner 52 fig. 5), the first wall (leftmost attachment post 54 in fig. 5) having an aperture (see upstream opening of bore on leftmost post 54 in fig. 5); and a pin (attachment pins 56 fig. 5) extending through the hole (33 fig. 5) and the aperture (shown in fig. 7).

Regarding Claim 2, Vetters recites the blade outer air seal assembly of claim 1, wherein the first wall (leftmost post 54 fig. 5) is circumferentially spaced from a second wall (see another post 54 in fig. 5) extending axially and radially outwardly from the base portion (runner 52 fig. 5).

Regarding Claim 4, Vetters recites the blade outer air seal assembly of claim 2, wherein the first wall and the second wall (see left two posts 54 fig. 5) each have a forward aperture and an aft aperture (the posts 54 would each have an upstream aperture ,i.e. opening, and a downstream aperture, i.e. opening, as shown in fig. 5 ).

Regarding Claim 6, Vetters recites the blade outer air seal assembly of claim 4, wherein the carrier has four slots (see slots in carrier segment 24 which house the at least four attachment posts 52 in fig. 7), each slot having a hole (see 33 in fig. 5), and a pin extending through each hole (see pins 56 which extend through each of the holes 33 in fig. 5).

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8998565, herein referenced as Foster.
Regarding Claim 1, Foster recites a blade outer air seal assembly, comprising: 
a carrier (outer shroud 21 fig. 2) having a slot (see slot-shaped opening to accept inner shroud flange in fig. 8) and a hole (60 fig. 6) extending into the slot (shown in fig. 6); a blade outer air seal having 
a plurality of segments (see inner shrouds segments 30 fig. 2) extending circumferentially about an axis (axis of shaft 13 fig. 1) and mounted in the carrier (see plurality of inner shrouds 30 in outer shroud 21 in fig. 3); at least one of the plurality of segments (30 fig. 4) having a base portion (see base of inner shroud segment 30 in fig. 4) and a first wall (see attachment flange 40 fig. 4) extending axially and radially (the attachment flange 40 is shown to extend in the axial dimension and the radial dimension in fig. 4) outwardly from the base portion (shown in fig. 4), the first wall (flange 40 fig. 4) having an aperture (41 fig. 4); and a pin (23 fig. 6) extending through the hole (60 fig. 6) and the aperture (41 fig. 6).

Regarding Claim 9, Foster recites the blade outer air seal assembly of claim 1, wherein the hole (60 fig. 6) is countersunk (hole 60 is shown to be countersunk at the head of pin 23 in fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetters in view of the NPL “Design for Manufacturing & Assembly”, herein referenced as DFMA.
Regarding Claim 5, Vetters recites the blade outer air seal assembly of claim 4, but fails to anticipate wherein the forward apertures are larger than the aft apertures.
Vetters and DFMA are both considered analogous art since they both relate to the assembly of components. 
DFMA teaches of “using funnel-shaped openings and tapered ends to facilitate insertion of parts” on page 21 and 22. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the upstream apertures of the bores on posts 54 in fig. 5 of Vetters with the funnel-shape as disclosed by DFMA so as to “facilitate the insertion of parts” as taught by DFMA. This modification would result in the upstream aperture of Vetters being larger than the downstream aperture since the upstream aperture is the one thru which the pins 56 are inserted into, and thus would take on the funnel-shape to facilitate insertion of the pin. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heitman in view of US 6464457, herein referenced as Morgan.
Regarding Claim 10, Heitman recites the blade outer air seal assembly of claim 1, but fails to explicitly anticipate wherein the pin is press fit into the hole.
Morgan and Heitman are both analogous art since they both relate to the field of endeavor of gas turbine engines.
Morgan teaches of wherein [a] pin (mounting pin 78 fig. 4) is press fit (press fit 76 fig. 4) into the hole (rail aperture 72 fig. 4). Morgan teaches that the press fit 76 serves to function of “retention of the mounting pin during engine assembly” in col. 7 lines 44-46.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the interface between the pin 106 and bore 160 in the invention of Heitman to be a press fit as disclosed by Morgan so as to ‘retain the mounting pin during engine assembly’ as taught by Morgan. 

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heitman in view of US 2019/0024516, herein referenced as Thomas.
Regarding Claim 12, Heitman recites the blade outer air seal assembly of claim 1, but fails to explicitly anticipate wherein a rope seal is arranged between the at least one segment and the carrier.
Heitman and Thomas are considered analogous art since they both relate to blade outer air seals.
Thomas teaches of wherein a rope seal (seal elements 23 fig. 2; “the seal elements 21, 23 are illustratively rope seals” para. 57) is arranged between the at least one segment (blade track segment 28 fig. 2) and the carrier (carrier segment 24 fig. 2). 
Since the utilization of rope seals was known in the art before the effective filing date of invention, it would have been a matter of simple substitution of one known element for another for one of ordinary skill in the art to have substituted the seal members 200 in fig. 3 of Heitman with the rope seals of Thomas for the purpose of ‘blocking gasses from passing through radially interfaces of components’ as taught by Thomas. See MPEP 2143 subsection I. B. “Simple substitution of One Known Element for Another to Obtain Predictable Results”

Regarding Claim 19, Heitman recites the method of claim 18, but fails to explicitly anticipate said method comprising inserting a rope seal between the blade outer air seal segment and the carrier.
Heitman and Thomas are considered analogous art since they both relate to blade outer air seals.
Thomas teaches of inserting a rope seal (seal elements 23 fig. 2; “the seal elements 21, 23 are illustratively rope seals” para. 57) between the blade outer air seal segment (blade track segment 28 fig. 2) and the carrier (carrier segment 24 fig. 2). Thomas teaches that these rope seals 21 and 23 in fig. 3 “block gasses from passing through radial interfaces of components included in the shroud segments 22” para. 57. 
Since the utilization of rope seals was known in the art before the effective filing date of invention, it would have been a matter of simple substitution of one known element for another for one of ordinary skill in the art to have substituted the seal members 200 in fig. 3 of Heitman with the rope seals of Thomas to obtain the predictable result of ‘blocking gasses from passing through radially interfaces of components’ as taught by Thomas. See MPEP 2143 subsection I. B. “Simple substitution of One Known Element for Another to Obtain Predictable Results”

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heitman in view of US 2009/0110546, herein referenced as Tholen.
Regarding Claim 13, Heitman recites the blade outer air seal assembly of claim 1, but fails to anticipate wherein a feather seal is arranged between two adjacent seal segments.
Heitman and Tholen are considered analogous art since they both relate to blade outer air seals.
Tholen teaches that ‘feather seals are commonly used to reduce gas leakage between adjacent segments’ in para. 6. The feather seal is shown in fig. 3 of Tholen to be between two adjacent segments 240 and 242.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the invention of Heitman to have a .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heitman in view of US 7278820, herein referenced as Keller.
Regarding Claim 14, Heitman recites the blade outer air seal assembly of claim 1, but fails to explicitly anticipate wherein the pin is a metallic material.
Heitman and Keller are analogous art since they both relate to sealing structures opposite the tips of rotating gas turbine blades.
Keller teaches in col. 5 lines 56-57 that metal is a suitable material for securing pins (76 and 78 fig. 2) of ring seals 54 fig. 4; the rings seals 54 forming a sealing structure opposite of rotating blades 20 fig. 1. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the material of the pin 106 in the invention of Heitman to be made of metal since it is a suitable material for a pin used in a ring seal structure as taught by Keller. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heitman in view of US 2019/0360351, herein referenced as Walston.
Regarding Claim 16, Heitman recites the blade outer air seal assembly of claim 1, but fails to explicitly anticipate wherein at least a portion of the at least one segment is coated in a silica material.

Walston teaches of wherein at least a portion of the at least one segment (blade shroud segment 24 fig. 2B) is coated in a silica material (intermediate coat 48 fig. 2B; “intermediate coating 48 including a bond coat” para. 32, “the bond coat may include […] silica”; since the intermediate coat 48 is composed of silica, it can be considered a silica material). Walston teaches that ‘the clearance between rotating components and the shroud may be reduced, thereby improving power efficiency, by coating the blade shroud with an abradable coating’ in para. 3.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the shroud of Heitman with the coating containing silica from Walston so as to ‘reduce the clearance between rotating components and the shroud, thereby improving power and efficiency’ as taught by Walston.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0284958 – discloses a blade outer air seal comprising a seal segment two circumferentially spaced walls each disposed with an aperture, the apertures being of different sizes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745